DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ARTHUR FROOM,
                             Appellant,

                                     v.

              BYRON ROSALES and VANESSA ROSALES,
                          Appellees.

                              No. 4D20-1938

                              [March 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 17-
003446 (09).

  Arthur Froom, Hallandale Beach, pro se.

  William A. Treco of Tepps Treco, Plantation, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.